UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6570



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN LEE COBBS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CR-95-193, CA-99-1657-2)


Submitted:   September 29, 2000           Decided:   October 19, 2000


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Lee Cobbs, Appellant Pro Se. Laura P. Tayman, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Lee Cobbs seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).     We have reviewed the record and the district court’s

opinion and find no reversible error. Moreover, as to Cobbs’ claim

that he was denied effective assistance of counsel on direct

appeal, because he did not first present this claim to the district

court, and because he has not demonstrated plain error or a mis-

carriage of justice, he is entitled to no relief upon this claim.

See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).   Final-

ly, we conclude that any error in Cobbs’ sentence, in light of the

Supreme Court’s recent decision in Apprendi v. New Jersey, 530 U.S.

   , 120 S. Ct. 2348 (2000), is harmless.     See United States v.

Nordby,       F.3d     , 2000 WL 1277211, at *6 (9th Cir. Sept. 11,

2000) (No. 99-10191).

     Accordingly, we deny a certificate of appealability and dis-

miss the appeal substantially on the reasoning of the district

court.     See United States v. Cobbs, Nos. CR-95-193; CA-99-1657-2

(E.D. Va. Mar. 17, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                          DISMISSED




                                  2